                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

JOE HAND PROMOTIONS, INC.,

     Plaintiff,
                                               Case No. 19-12217
v.
                                               Hon. George Caram Steeh
DAMON MEHRJOO, DANIEL OWEN,
individually, and as officers, directors,
shareholders, members and/or principals
of O & M WATERFORD, INC., d/b/a
Drayton Station,

     Defendants.
_______________________________/

             ORDER DENYING PLAINTIFF’S MOTION
           FOR ALTERNATE SERVICE (ECF NO. 6) AND
       GRANTING MOTION TO EXTEND SUMMONS (ECF NO. 7)

     Plaintiff seeks an order permitting it to serve Defendants Damon

Mehrjoo and Daniel Owen by alternate means. Plaintiff has made three

unsuccessful attempts to serve each defendant at his residence. Plaintiff

also seeks an order extending the summons by 45 days. See Fed. R. Civ.

P. 4(m).

     Pursuant to Fed. R. Civ. P. 4(e), service on an individual may be

made by “following state law” in the forum state. The Michigan Court Rules

provide that an individual may be served by personal delivery or by certified

mail, return receipt requested, and delivery restricted to the addressee.
                                        -1-
M.C.R. 2.105(A). If service “cannot reasonably be made as provided by

this rule, the court may by order permit service of process to be made in

any other manner reasonably calculated to give the defendant actual notice

of the proceedings and an opportunity to be heard.” M.C.R. 2.105(I).

      Plaintiff has not made a showing that service cannot reasonably be

made pursuant to M.C.R. 2.105(A). The court notes that some of the

service attempts were at times when working adults may not be expected

to be at home. See ECF No. 6, Ex. B (attempts at 8:32 a.m., 5:29 p.m.,

6:14 p.m., 5:52 p.m., 9:33 a.m., and 7:21 p.m.). In addition, Plaintiff has

not attempted service by certified mail. Plaintiff must attempt to serve

defendants “by all available traditional methods” before alternate methods

are appropriate. Electrical Workers Local 58 Pension Trust Fund v. Rite

Elec. Co., 2010 WL 4683883 at *1 (E.D. Mich. Nov. 10, 2010).

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for

alternate service (ECF No. 6) is DENIED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that Plaintiff’s motion to extend

summons (ECF No. 7) is GRANTED and the summons shall be extended

by 45 days.

Dated: October 28, 2019
                                    s/George Caram Steeh
                                    GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE
                                        -2-
               CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
   October 28, 2019, by electronic and/or ordinary mail.

                   s/Marcia Beauchemin
                       Deputy Clerk




                              -3-
